Citation Nr: 0321306	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  01-03 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date, prior to January 21, 1998, 
for the assignment of a 100 percent evaluation for 
schizophrenia.  


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1966.



This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The RO granted entitlement to a 100 percent 
evaluation for schizophrenia, effective January 21, 1998.  

It is noted that the matter of entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU) was previously before the 
Board.  In August 1999, the Board remanded the issue to the 
RO for further development.  In view of the March 2000 rating 
action by the RO granting a total evaluation for 
schizophrenia, the issue of a TDIU became moot.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  The veteran filed a claim of entitlement to a total 
rating on December 14, 1994.  

3.  The veteran was admitted to a VA hospital for treatment 
of his service-connected psychiatric disability on December 
19, 1994.  

4.  The veteran filed a claim of entitlement to a TDIU on 
January 21, 1998.

5.  In a rating decision of March 2000, the RO assigned a 
total rating of 100 percent for schizophrenia, effective 
January 21, 1998, date of receipt of claim.

6.  As of December 19, 1994, it was factually ascertainable 
that the veteran's schizophrenia produced a demonstrable 
inability to obtain and maintain employment.


CONCLUSION OF LAW

The criteria for an effective date, for a 100 percent 
evaluation for schizophrenia, retroactive to December 14, 
1994, have been met.  38 U.S.C.A. §§ 5103A, 5110 (West 2002); 
38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records document the incurrence of a head 
injury in May 1966.  The veteran sustained multiple 
lacerations and contusions after being thrown through a 
window.  On his separation medical history report, he noted 
nervous trouble.  

On September 9, 1969, VA received a completed VA Form 21-526 
(Application for Compensation or Pension).  The veteran 
alleged entitlement to service connection for residuals of an 
injury to the forehead in 1967, a dislocated disc of the 
lower spine incurred in 1966, residuals of a dislocated right 
shoulder in 1966, and paralysis of the left shoulder, arm and 
hand incurred in 1969.  

In January 1970, the veteran filed a FL 21-806 (Statement of 
Witness to Accident) and a VA Form 21-4176 (Report of 
Accidental Injury In Support of Claim for Compensation or 
Pension).  He reported that in June 1969, his wife 
accidentally shot him in the chest.  

A VA examination was conducted in January 1970.  The veteran 
complained of nervousness, but the examination was restricted 
to his physical complaints.  

Based on the findings, in March 1970 the RO granted 
entitlement to service connection for scars of the left 
forehead and right arm.  

On December 14, 1970, the veteran submitted a statement 
alleging entitlement to other residuals of his head injury, 
to include headaches.  In support of his claim, he submitted 
statements from various individuals who stated that he was 
unable to work due to headaches.  He also submitted a 
December 1970 statement from a private physician who 
determined that he suffered from a concussion resulting in 
migraine headaches.  

A VA examination was conducted in February 1971.  The 
examiner described the veteran as neat, clean, cooperative 
and correctly oriented.  He was not sleeping well and he 
would wake up frequently at night.  He suffered from 
generalized headaches daily, and severe headaches every other 
day.  His heart would flutter and he was nervous, restless, 
easily excited, worried, depressed and forgetful.  The 
examiner noted the history of the inservice head trauma.  
Hallucinations and delusions were not elicited and he was 
considered competent.  The examiner diagnosed residuals of 
cerebral concussion manifested by headaches, anxiety, 
reaction and moderately severe depression.  

The veteran was admitted to a VA facility in April 1971 for 
complaints of headaches.  During his hospitalization, a 
psychiatric consultation was obtained.  The examiner noted a 
psychiatric impression of passive aggressive personality with 
mild anxiety and hysterical type headaches.  

By rating action of May 1971, the RO granted entitlement to 
service connection for anxiety reaction resulting from head 
trauma.  The RO noted that the decision was for an amended 
claim.  A 10 percent rating was assigned, effective September 
9, 1969, the date of receipt for the original claim.  Notice 
of the decision, including information concerning the 
veteran's appellate rights, was issued in May 1971.  

In December 1975, VA received a statement from the veteran's 
private physician concerning the treatment of his headaches.  
The physician pointed out that the veteran was also extremely 
nervous.  The veteran followed-up on the filing of the 
statement in August 1976, indicating that the statement was 
submitted as a claim for an increased rating.  In light of 
the claim, a VA examination was conducted in October 1976.  
The examiner diagnosed schizoid personality with questionable 
psychotic episodes, and indicated that the veteran was not 
psychotic at that time.  The examiner reported his prognosis 
as fair and that the condition was of a moderate to severe 
degree.  He was considered competent to manage his VA funds.  

By rating action of November 1976, the RO assigned an 
increased rating of 30 percent, effective August 18, 1976.  
The veteran appealed the decision to the Board.  The Board 
denied the appeal in August 1977.

A VA examination was conducted in June 1980.  The examiner 
commented that it was not possible to make any diagnosis of 
the veteran's condition, and that his state did not coincide 
with the diagnosis of anxiety reaction and hysterical 
headaches.  Further evaluation was recommended, and he was 
admitted in September 1980.  The examiner diagnosed 
conversion type hysterical neurosis with headaches and 
nausea.  

On October 16, 1980, the veteran filed a claim of entitlement 
to a temporary total rating, and claimed that the effective 
date of his award should have been October 1, 1979.  By 
rating action of November 1980, the RO assigned an increased 
rating of 70 percent, effective May 13, 1980, and granted a 
temporary total rating beginning on September 29, 1980 with 
resumption of the 70 percent rating on November 1, 1980.  

In March 1987, the veteran was seen for complaints of 
increased depression and anxiety.  On March 12, 1987, VA 
received the veteran's claim for an increased rating.  
However, the RO denied the claim in June 1987.

A VA examination was conducted in late June 1987.  Initially, 
the examiner diagnosed post-traumatic stress disorder (PTSD).  
In a handwritten addendum, the examiner explained that the 
diagnosis of PTSD should be retained, and that the findings 
of record did not support the diagnosis of conversion 
disorder.

By rating action of December 1987, the RO reduced the rating 
to 50 percent, effective March 1, 1988.  The veteran appealed 
the decision to the Board.

In a March 1988 statement, the private physician who provided 
a statement in 1975 indicated that the veteran remained 
unable to work due to his nervous condition.  The physician 
reported that he was still treating the veteran.

On May 12, 1988, VA received a completed VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability).  The veteran reported that his service-
connected disabilities prevented him from securing or 
following any substantially gainful occupation.  He noted 
that he had been under a doctor's care and/or hospitalized 
within the past 12 months.  He had been treated in May 1988, 
and that he was hospitalized in 1969 and 1988.  He indicated 
that 1967 was the date that his disability affected his full 
time employment and that he had become too disabled to work.  

He reported 1965 as the date when he last worked full time.  
In the year he earned the most, he was in service working as 
a radio representative.  He indicated that he did leave his 
last job because of his disability and that he expected to 
receive disability retirement benefits or workers 
compensation benefits.  He tried to obtain employment since 
he became too disabled to work, and pursued employment in 
1987 with three potential employers.  He completed one year 
of college, and his training during service was the last time 
he was provided training or education prior to becoming too 
disabled to work.  

The veteran did not pursue any additional education or 
training since he became too disabled to work because he was 
unable to finish classes due to the residuals of the head 
injury.  

Pursuant to his appeal, the veteran participated in a hearing 
conducted at the RO by a hearing officer in September 1988.  
In a 1988 statement, the veteran's private physician 
confirmed that he had been treating the veteran for 
nervousness and migraines.  A VA examination was conducted in 
1988, and the examiner diagnosed passive aggressive 
personality disorder with histrionic features and probable 
conversion disorder.  

In a January 1990 decision, the Board denied the veteran's 
appeal for an increased rating.  

On May 9, 1990, VA received a completed VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability).  The veteran reported that his service-
connected disabilities prevented him from securing or 
following any substantially gainful occupation.  He noted 
that he had been under a doctor's care and/or hospitalized 
within the past 12 months.  He had been treated in March 
1989.  The veteran reported that six months prior, his 
disability affected his full time employment.  

The veteran reported that he last worked full time in 1965 
and that he became too disabled to work in 1967.  He left his 
last job because of his disability, and did expect to receive 
disability retirement benefits and workers compensation 
benefits.  He reported that he attempted to secure employment 
in January 1989.  He noted that he had completed high school 
and that he had not received any additional education or 
training before or since he became too disabled to work.  The 
veteran attributed his nervous disorder with headaches, scars 
of the face and arm, left side paralysis, left ear deafness 
and a damaged left eye, to his inability to work.  

On December 6, 1994, VA received a statement from the veteran 
wherein he alleged entitlement to an increased rating for 
left sided paralysis and headaches.  In a statement received 
on December 14, 1994, the veteran requested a total 
disability rating.  

On December 19, 1994, the veteran was admitted to a VA 
hospital with complaints of depression and paranoia for a 
three-month period.  He also reported decreased sleep, 
nightmares, visual hallucinations and paranoid persecutory 
delusions.  He noted ethanol use and occasional marijuana 
use.  

On the mental status examination, the veteran was alert and 
oriented to person and place.  He was disoriented as to date, 
month and year.  Mood and affect were silly.  Speech was 
coherent without flight of ideas or looseness of association.  
Ideas or reference were present in which the veteran thought 
that the television was talking to him.  Auditory 
hallucinations were not present.  The examiner assigned a 
Global Assessment of Functioning (GAF) Scale score of 30, and 
65 as the highest for the past year.  The examiner diagnosed 
depression with psychotic features and histrionic 
personality.  

It was reported that upon his admission to the hospital, the 
veteran remained depressed and was experiencing paranoid 
delusions.  He was withdrawn and did not interact with 
another patient.  He continued to improve and was moved to an 
unlocked ward.  At one point, he was given a pass for the 
weekend and left without notifying the staff or taking his 
medication.  He returned a few days later and reported that 
he had gone gambling after being persuaded to do so, and upon 
his return he complained of increased anxiety and paranoid 
thoughts.  He denied suicidal or homicidal ideations, but 
complained of headaches and other physical problems.  At the 
time of his discharge, his mood and affect had improved and 
he did not have any suicidal or homicidal ideations.  

The veteran was afforded a VA examination in March 1995.  The 
examiner observed that he was appropriately dressed, 
adequately groomed, and did not exhibit unusual motor 
activity.  There were no flight of ideas, looseness of 
association, or speech impairment.  Mood and affect were 
anxious.  He denied hallucinations and did not express any 
identifiable delusions.  He denied homicidal and suicidal 
thoughts.  He was precisely oriented to person, place, 
situation and time.  Remote, recent and immediate recall was 
good.  He appeared to be of average intelligence.  Judgment 
to avoid common dangers was adequate.  Abstracting ability 
was adequate and insight was fair.  The examiner found that 
he had met the criteria for a diagnosis of PTSD.  The 
examiner opined that the major depression for which he was 
hospitalized, is a component of his PTSD since he attributed 
his depression to war memories and stressors at home.

On April 30, 1997, VA received the veteran's claim of 
entitlement to an increased rating for the service-connected 
nervous disability.  

A VA examination was conducted in May 1997.  The examiner 
found that the veteran was appropriately dressed and groomed.  
His speech was without flight of ideas or looseness of 
associations.  Mood and affect were mildly irritable.  The 
veteran denied hallucinations, and did not express any clear 
identifiable delusions.  He denied homicidal or suicidal 
thoughts.  He was oriented to person, place, situation, year 
and month, but was disoriented to the day of the month.  
Remote memory was intact and recent memory was fair.  
Immediate recall was poor.  

The examiner estimated that the veteran is of average 
intelligence.  Judgment to avoid common danger was adequate.  
Abstracting ability was fair.  Insight was fair.  The 
examiner determined that the veteran had given a history 
consistent with PTSD and dementia due to a cerebrovascular 
accident.  He reported a GAF score of 45-50.  The examiner 
indicated that the claims file had been reviewed.  

The veteran was hospitalized in July 1997.  He reported a 
history of nervousness and depression, as well as auditory 
hallucinations and feelings of paranoia.  He denied homicidal 
and suicidal ideations.  On the mental status examination he 
was alert and cooperative without any looseness of 
association or flight of ideas.  He disclaimed hallucinations 
and delusions at the time of the examination.  The examiner 
diagnosed psychosis, not otherwise specified, and reported a 
GAF score of 60 and 70.  

On January 21, 1998, VA received a completed VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability).  The veteran reported that his service-
connected neurosis prevented him from securing or following 
any substantially gainful occupation.  He noted that he had 
been under a doctor's care and/or hospitalized within the 
past 12 months at a VA facility.  He reported his 
hospitalization in July 1997.  

He had last worked full time in 1965.  He left his last job 
because of his disability, and did not expect to receive 
disability retirement benefits and workers compensation 
benefits.  He reported that he had attempted to secure 
employment as a car salesman in 1993.  He noted that he had 
completed high school and that he had not received any 
additional education or training before or since he became 
too disabled to work.  He attributed his inability to work to 
his headaches, nerves, left sided paralysis and loss of 
memory.  

By rating action of January 1998, the RO denied the claim for 
a TDIU.  The veteran appealed the decision to the Board.  The 
Board remanded the claim to the RO in August 1999 for further 
development.  

A VA social and industrial survey was completed in November 
1999, and the report was completed in December 1999.  The 
examiner reported that the veteran spent most of the time 
relaying his physical complaints.  The veteran was able to 
give month and year, but guessed the date and day of the 
week.  

He was neatly dressed and well groomed.  He reported that 
they had been separated for a number of years and that he 
lived alone with his sister.  The veteran reported that he 
had not worked since service and that he might have sought 
employment on one or two occasions, but could not recall when 
or where.  He spent most of his time in bed, as he was 
usually too sick to be up and about.  He acknowledged 
auditory hallucinations of people screaming at him in 
Chinese.  

He reported feeling lost and fearful of not being able to 
find his way home.  The veteran only left the house for 
medical appointments.  He would infrequently drive to his 
nephew's house, but rarely got out of the car.  He also 
watched television at times.  The examiner concluded that the 
veteran's thinking and behavior would prevent any type of 
employment.  He saw himself as being sick and behaved 
accordingly.  

In January 2000, VA received private treatment records 
covering the period from 1976 to 1998.  The records reflect 
the ongoing diagnosis and treatment of paranoid 
schizophrenia, PTSD, anxiety and depression.  The records 
also include reports of weekly home visits for the period 
from October 2, 1997 to November 6, 1997.  

The home examiner noted the following: the veteran was 
compliant and using his medication properly; he did not have 
any feelings of depression; the home was neat, clean and 
orderly; he appeared to be in good spirits and healthy in 
appearance; there were no signs of a relapse; he was 
responsive and appeared stable; and he was polite and 
courteous.  

Pursuant to the Board's 1999 remand, the veteran was afforded 
a VA examination in February 2000.  The examiner acknowledged 
a review of the claims file, including the private records 
associated with the claims folder in January 2000.  



On examination, the veteran was alert.  He was unable to give 
the date or year, but he did know his location.  He was not 
sure about the purpose of the examination.  The veteran was 
not able to recall any of three objects at five minutes.  The 
only mathematical activity that he performed correction was 
multiplying three by five.  He scored 15 out of 30 on a 
formal mini mental status examination.  Affect was labile and 
at one point he was tearful during the interview.  Most of 
the time, his affect seemed somewhat blunted.  

Mood was clearly dysphoric and speech pattern was 
characterized by loosening of associations and derailment.  
There was increased latency of response.  He denied any 
current suicidal or homicidal ideation.  He endorsed the 
belief that he gets special messages from the television.  He 
was having persecutory delusions, and believed that the was 
under surveillance by a naval base.  He also felt that most 
people talk about him behind his back in a derogatory 
fashion.  Insight and judgment were felt to be nil.  The 
examiner diagnosed chronic and paranoid schizophrenia.  A 
diagnosis of PTSD was given, but the examiner cautioned that 
it was presumptive based on the available history.  The 
examiner assigned a GAF of 30, including for the past year.  

The examiner commented that the case is considerably 
complicated by the various psychiatric diagnoses rendered 
over the past 20 years.  The examiner opined that the veteran 
probably did have symptoms and findings compatible with the 
diagnosis of PTSD early in the course of his illness.  He 
gradually appeared to have developed a psychotic process, 
which the examiner felt to be manifestations of chronic 
paranoid schizophrenia, which was being treated with 
medication.  While the examiner expressed some uncertainty, 
the examiner did find that it is at least likely as not that 
early symptoms suggesting hysterical conversion reaction may 
have been the first manifestation of paranoia now felt to be 
schizophrenia.  

The examiner determined that in his current condition, the 
veteran was socially and industrially disabled, and that it 
is unlikely that further treatment would result in sufficient 
improvement to allow him to reach a level of gainful 
employment.  The examiner also found that the veteran 
incapable of handling finances in his own best interest.  

On December 1, 2000, the veteran submitted a copy of a 
completed VA Form 10-P-10 (Application for Hospital Treatment 
or Domiciliary Care), dated July 22, 1969.  The veteran 
reported treatment at a non-VA hospital from June 29, 1969 to 
July 17, 1969.  The attached medical certificate reflects a 
report of residuals of the gunshot wound to the chest, which 
was incurred in May 1969.  The examiner reported that the 
veteran was mentally competent.  


Criteria

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2002).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received in VA.  38 C.F.R. § 3.1(r) (2002).

An informal claim is any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant or his duly authorized 
representative.  38 C.F.R. § 3.155(a) (2002).  

Moreover, a specific claim in the form prescribed by the 
Secretary of VA must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.151(a) (2002).

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (2002).  The 
effective date for an increased rating is the date of receipt 
of claim or date entitlement arose, whichever is later; 
otherwise the effective date is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if claim is received within one year from such 
date otherwise, date of receipt of claim.  38 C.F.R. § 
3.400(o) (2002).

Evidence from a private physician or lay man will be the date 
of receipt of such evidence when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2002).

Regardless of VA regulations concerning effective dates of 
awards and with exceptions that do not apply in this case, 
the payment of monetary benefits based on original, reopened, 
or increased awards of compensation, pension or dependency 
and indemnity compensation may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective.  38 C.F.R. § 3.31 
(2002).

The regulations for the evaluation of psychiatric disorders 
were revised and became effective as of November 7, 1996. 61 
Fed. Reg. 52695-52702 (Oct. 8, 1996).  Prior to November 7, 
1996, paranoid schizophrenia was rated under the provisions 
of 38 C.F.R. § 4.132, Diagnostic Code 9203.

Under Diagnostic Code 9203, in effect prior to November 7 
1996, a total rating of 100 percent is assigned for active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  

A 70 percent rating is assigned for a psychotic disorder with 
lesser symptomatology such as to produce severe impairment of 
social and industrial adaptability.  

A 50 percent rating is warranted when there is considerable 
impairment of social and industrial adaptability.  

A 30 percent rating is assigned for definite impairment of 
social and industrial adaptability.  A 10 percent rating is 
assigned for mild impairment of social and industrial 
adaptability.  A psychotic disorder is rated as 
noncompensable when the psychosis in full remission.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9203, a 100 percent 
evaluation is assigned when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 10 percent evaluation is assigned when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
noncompensable evaluation is assigned when a mental condition 
has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

In regard to fulfilling VA's duty to assist the veteran under 
the VCAA, the Board notes that additional development is not 
necessary in view of the favorable decision that follows.  In 
other words, the veteran will not be prejudiced by the Board 
proceeding to a decision in this matter since the outcome 
represents a full grant of the benefits being sought.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


Earlier Effective Date

The veteran contends that the current rating of 100 percent 
should be considered effective as of June 1969, when he 
submitted a completed VA Form 10-P-10 (Application for 
Hospital Treatment or Domiciliary Care), wherein he reported 
receiving treatment at a non-VA hospital in June 1969. 

A review of the file does not show that VA received the 
completed VA Form 10-P-10 (Application for Hospital Treatment 
or Domiciliary Care) in 1969.  Even if the records documented 
receipt of the claim in 1969, there are no indications that 
the veteran was alleging entitlement to service connection 
for a psychiatric disability and unemployability due to such 
disability.  The attached report only reflects treatment 
related to residuals of gunshot wounds to the chest incurred 
in May 1969, as well as the examiner's assessment that the 
veteran was mentally competent.  Therefore, it is reasonable 
to find that the form completed in 1969 was not a claim for a 
psychiatric disability.

As shown in the record, he filed his claim for service 
connection for residuals of a head injury in December 1970, 
which the RO accepted as an amendment to the initial claim 
received on September 9, 1969.  The RO used this date when it 
granted the claim in May 1971.  Also, at that time, the 
evidence established the diagnosis of a psychiatric disorder 
related to the veteran's service.  Therefore, the initial 
date of filing is the date assigned by the RO in the May 1971 
decision.  

As discussed, the veteran appealed rating actions of November 
1976 and December 1987 to the Board.  The Board denied the 
appeals in August 1977 and in January 1990.  As these 
decisions are final under the provisions of 38 U.S.C.A. § 
7104(b) (West 2002), the Board cannot revisit the increased 
rating issues in this decision.  The Board does point out 
that those determinations were based on the evidence of 
record at that time.  In view of that evidence, it was 
essentially determined that the veteran was not entitled to 
ratings greater than those in effect when the matters were 
before the Board.  Therefore, it cannot be argued that an 
increase in the disability was ascertainable at that time.  
Furthermore, the veteran has not alleged that the Board's 
prior decisions were clearly and unmistakably erroneous.  A 
review of the record shows that for the period subsequent to 
the last final Board decision of January 1990, the veteran 
filed a number of claims alleging entitlement to a total 
rating.  



In May 1990, the veteran filed a claim alleging entitlement 
to a TDIU.  He cited his nervous condition along with other 
service-connected and nonservice-connected disabilities as 
the reason for his unemployability.  Examination or other 
findings were not presented at that time and are not 
associated with the file.  Therefore, although a claim had 
been filed, an increase in disability was not factually 
ascertainable.  

The Board observes that, effective November 7, 1996, VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities, to include PTSD.  61 Fed. Reg. 
52,695 (1996).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In this regard, the General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for an increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  For the reasons 
stated below, the old criteria are more favorable and will be 
applied.  

As noted, on December 14, 1994, VA received the veteran's 
request for a total rating.  The basis for the requested 
increase was not stated.  However, the records show that the 
veteran was admitted for psychiatric treatment on December 
19, 1994 following an increase in symptoms over a three-month 
period.  The increase in disability is evident in the 
reporting of a GAF score of 30 with a high of 65 for the past 
year.  

A GAF of 30 contemplates a level of disability indicative of 
the inability to secure and maintain employment.  Such a 
score reflects that the person's behavior is considerably 
influenced by delusions or hallucinations or shows serious 
impairment in communication or judgment, or reflects the 
inability to function in almost all areas.  

On his admission, the veteran complained of symptoms such as 
hallucinations and paranoid persecutory delusions, and such 
findings are noted in subsequent treatment reports.  
Furthermore, the veteran was disoriented to the date, month 
and year.  This is noted on other occasions following this 
period of hospitalization.  Therefore, when viewing these 
findings with those subsequently recorded, an increase in 
disability was factually ascertainable at the time of the 
veteran's hospitalization in 1994.  The disability picture 
presented at that time showed a demonstrable inability to 
obtain or retain employment as required for a 100 percent 
rating under the prior version of Diagnostic Code 9411.  See 
38 C.F.R. § 4.7 (2002).

The Board recognizes that the veteran has been diagnosed with 
various psychiatric disorders over the years, including PTSD.  
However, the February 2000 VA examiner explained that the 
recorded findings demonstrated the development of a psychotic 
process that was a manifestation of paranoid schizophrenia.  
The examiner also found that PTSD had been diagnosed early on 
in the process.  Since the examiner has essentially showed 
that the manifestations of various symptoms were part of a 
process, the Board will resolve all reasonable doubt in the 
veteran's favor, and will attribute all his psychiatric 
symptoms to his service-connected schizophrenia.  Cf. 
Mittleider v. West, 11 Vet. App. 181 (1998).

Thus, an earlier effective date of December 14, 1994 for the 
assignment of a 100 percent rating for schizophrenia is 
warranted given the need for hospitalization five days later, 
and the level of disability demonstrated from that point 
forward.  


ORDER

Entitlement to an effective date for the award of a 100 
percent evaluation for schizophrenia, retroactive to December 
14, 1994, is granted, subject to regulations applicable to 
the payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

